Citation Nr: 1206620	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether the character of the appellant's discharge is a bar to the receipt of benefits administered by VA.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The appellant deemed to have had active service in the United States Navy between May 1980 to April 1987 when he was given a bad conduct discharge.

In an October 2008 VA Administrative Decision, the RO determined that the appellant's separation from service had been due to his own willful and persistent misconduct and adjudged the discharge to be under dishonorable conditions and, as such, a bar to receipt of VA benefits.  

A review of the record shows that, during the course of the appeal, the appellant requested a personal hearing before the DRO and with the Board.  He received notice of the hearings in September 2008 and June 2011, respectively.  However, he failed to appear for the hearing.  Therefore, the hearing request is deemed withdrawn.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds that the appellant's case must be remanded for further action.

The appellant contends that his "bad conduct" discharge was a "direct result" of racist actions of his lieutenant commander.  He has not specifically contended that he was insane or mentally incompetent as the reasons for his actions.  

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  See 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge.  See 38 C.F.R. § 3.12(a).  

A discharge because of an offense involving moral turpitude, which includes, generally, conviction of a felony or a discharge because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.312(d)(3), (4).  

A discharge based on willful and persistent misconduct includes a discharge under other than honorable conditions if that discharge was given for more than a minor offense.  See 38 C.F.R. § 3.124(d).  

A discharge or release from service under dishonorable conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing the discharge.  See 38 C.F.R. § 3.12.  

The appellant's DD Form 214 indicates that he served in the United States Navy from May 1980 to April 1987.  He received a bad conduct discharge due to conviction by a special court martial and was noted to have time lost from February 12 to March 1, 1981 and from May 26, 1981 to August 9, 1981.    

A review of the service personnel records shows that the appellant was convicted by summary court martial for unauthorized absence and larceny and sentenced to confinement at hard labor for thirty days in February 1981.  

In May 1981, the appellant was convicted by special court martial of violations of UCMJ Article 121 for larceny committed in January 1981 and Article 92 for violation of lawful general regulations committed in March 1981and sentenced to confinement at hard labor and forfeiture of pay for three months, reduction in rate and a bad conduct discharge after confinement.  The sentence was confirmed by the convening authority in July 1981.  

The appellant was released from confinement on August 10, 1981.  In April 1987, he was separated from Naval service with a bad conduct discharge.  

In an administrative decision dated in October 2008, the RO determined that the appellant received a discharge under dishonorable conditions due to his own willful and persistent misconduct and offense involving moral turpitude.  

In his Substantive Appeal, the appellant indicated that he wanted to have his discharge ungraded because he was not given a fair trial.  In an informal hearing presentation in July 2011, the representative noted that file any request for a discharge upgrade would have to be filed with the appropriate service department.  

To the extent that it is not clear whether the appellant has taken appropriate action to seek a discharge upgrade, further clarification is required in this case.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the appellant in order to determine if he has taken any action to seek an upgraded discharge from the service department.  If so, the RO should request that the appellant submit any documentation pertaining to his application.  

2.  After completing all indicated development to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the appellant and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


